DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show extrapolating a total number of weeds or pests present in an area from a photographed sample of the area, selecting a pesticide or herbicide according to cost, and spraying treatment liquid from an unmanned aerial vehicle when environmental conditions are within preset limits along with the other limitations of the claim.  Claims 2-7 contain allowable subject matter for further limiting the allowable subject matter of claim 1 from which they depend.  As to claim 9, the prior art of record does not show an unmanned aerial vehicle photographing samples of an area to be treated, determining the number of pests and weeds in the samples, and determining a number of pests and weeds in the area to be treated along with the other limitations of the claim.  As to claim 10, the prior art of record does not show an unmanned aerial vehicle having a control program having an input for environmental temperature, wind speed, and humidity; determining whether a chemical treatment should be undertaken based on the environmental conditions; and selecting a chemical to be loaded into a treatment tank based on detected pests and weeds, price, and amount of the chemical in inventory along with the other limitations of the claim.  As to claim 11, the prior art of record does not show a process for operating a drone including inputting environmental conditions including temperature, wind speed, and humidity; determining whether a chemical treatment should be undertaken based on the environmental conditions; and selecting a chemical to be loaded into a treatment tank based on detected pests and weeds, price, and amount of the chemical in inventory along with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        06/04/2021